EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claims 12-20.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-20 directed to an invention non-elected without traverse.  Accordingly, claims 12-20 have been cancelled.

Status of Claims
Claims 1-5, 7 and 10 are presently under consideration, claim 12-20 previously withdrawn are cancelled by examiner’s amendment to place the application in condition for allowance. Claims 6, 8-9 and 11 were previously cancelled. 
Applicant’s amendments to the claims filed with the response dated 29 March 2022 have overcome the prior art grounds of rejection and the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for indefiniteness. As such these rejections are withdrawn.

Reasons for Allowance
Claims 1-5, 7 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the system of claim 1, the prior art of Dorn et al (US 2008/0142071) discloses in paras [0017] and [0020]-[0025] a photovoltaic module with a plurality of PV cells and a plurality of reconfigurable interconnects to reconfigure the PV cell interconnections based on sensor data to optimize the photovoltaic module output. 
Dorn does not explicitly teach or make obvious the combination of claim 1 limitations where each solar cell of the second group of solar cells is connected in series, and wherein the second group of solar cells includes a first solar cell adjacent to a second solar cell, and wherein the first solar cell and the second solar cell are in the second solar cell string in a series connection, and wherein the first solar cell is spaced apart from the 5second solar by a specific distance, and wherein the monitoring circuit is further configured to determine whether the specific distance between the first solar cell of the second group of solar cells and the second solar cell of the second group of solar cells is exceeds a threshold distance; wherein the control circuit further configured to remove one of the first solar cell or the second solar cell from the second solar cell string, and wherein the removal is based on the determination that the specific distance between the first solar cell of the second group of solar cells and the second solar cell of the second group of solar cells exceeds the threshold distance, and wherein the control circuit is configured to collect specific output energy generated from the second group of solar cells after the removal of one of the first solar cell or the second solar cell; wherein the control circuit is configured to: collect first energy output from the first group of solar cells onto a first bus; collect, after the removal of one of the first solar cell or the second solar cell, the specific energy output onto a second bus; and integrate the first energy output from the first bus and the specific energy output from the second bus; 6wherein the control circuit is configured to: determine whether current and voltage measurements are out of specification for each operable solar cell of the plurality of operable solar cells, and bypass, based on the determination that current and voltage measurements are out of specification, the second group of solar cells of the plurality of operable solar cells to the second solar cell string in combination with the other limitations of claim 1.
The prior art of Baum (US 6,686,533) discloses a solar cell system where solar cells are coupled together based on the flux of concentrated light they receive at their respective location and teaches the solar cell interconnections being reconfigurable based on changes in light flux. Baum at C25/L16-26 teaches that solar cells located on different regions of an array can impose physical connection limitations on the array due to the difficulty of connecting these solar cells together and collecting the wiring into one bundle. However, Baum does not explicitly teach or make obvious the limitations cited above missing from Dorn.
As such, the prior art made of record do not anticipate or make obvious alone or in combination each and every limitation of claim 1, and thus claim 1 and its dependent claims 2-5, 7 and 10 are found allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/           Primary Examiner, Art Unit 1726